Citation Nr: 0722470	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-38 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to an increased rating for right knee 
chondromalacia of the patella, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for left knee 
chondromalacia of the patella, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had verified active duty from October 1976 to May 
1992.  The veteran also had five years, seven months, and 
twenty-nine days of earlier service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a low back disorder was present in-service; that a low 
back disorder is related to service; that low back arthritis 
manifested itself to a compensable degree within a year 
following separation from active duty; or that a low back 
disorder was caused or aggravated by service connected 
bilateral knee disabilities.

2.  The preponderance of the evidence is against a finding 
that a right hip disorder was present in-service; that a 
right hip disorder is related to service; that right hip 
arthritis manifested itself to a compensable degree within a 
year following separation from active duty; or that a right 
hip disorder was caused or aggravated by service connected 
bilateral knee disabilities.

3.  The preponderance of the evidence is against showing that 
the veteran's right knee chondromalacia of the patella is 
manifested by flexion limited to 45 degrees and/or extension 
limited to 10 degrees, even taking into account his 
complaints of pain, or by slight instability.

4.  The preponderance of the evidence is against showing that 
the veteran's left knee chondromalacia of the patella is 
manifested by flexion limited to 45 degrees and/or extension 
limited to 10 degrees, even taking into account his 
complaints of pain, or by slight instability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred or aggravated during 
military service or by an already service connected 
disability and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  A right hip disorder was not incurred or aggravated 
during military service or by an already service connected 
disability and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  The veteran has not met the criteria for a rating in 
excess of 10 percent for right knee chondromalacia of the 
patella.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2006).

4.  The veteran has not met the criteria for a rating in 
excess of 10 percent for left knee chondromalacia of the 
patella.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5257, 5260, 5261 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.

The RO provided pre-adjudication VCAA notice by letter dated 
in July 2003 and post- adjudication VCAA notice by letter 
dated in March 2006.  Specifically, the veteran was notified 
of the evidence needed to substantiate the claims.  The 
veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession.  The March 2006 notice specifically provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disabilities 
on appeal.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and/or of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of all 
elements of a claim). 

Next, the Board finds that adjudication of the current appeal 
may go forward without the veteran first being provided 
notice of the recent amendments to 38 C.F.R. § 3.310 because 
such is not prejudicial error as these amendments essentially 
codified the United States Court of Appeals for Veterans 
Claims (Court) holding in Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); See also 38 C.F.R. §§ 19.9, 19.31 (2006).   

Duty to Assist

Under 38 U.S.C.A. § 5103A (West 2002), VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the RO has obtained the veteran's service medical records and 
all identified post-service medical records.  As to the 
increased rating claims, the RO has also afforded the veteran 
VA examinations.  And, as to the service connection claims, 
the RO has obtained medical opinions as to the secondary 
service connection question.  Moreover, while the RO has not 
obtained a medical opinion as to the direct service 
connection question, given the facts in this case which do 
not show a diagnosis of the claimed disorders until years 
after the veteran's separation from military service, the 
Board finds that VA had no duty to obtain a medical opinion 
and adjudication of the appeal may go for without one.  See 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the veteran's 
recitation of medical history).  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims are required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims

The veteran contends that he has a low back disorder and a 
right hip disorder due to injuries he sustained while in 
military service and/or due to already service connected 
bilateral knee disabilities.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain specifically enumerated disease processes 
including arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen, supra.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

As to the low back disorder, service medical records are 
negative for complaints, diagnoses, or treatment except for a 
March 1981 treatment record that noted general complaints of 
back pain, a December 1985 note of mild backache with normal 
physical findings and the April 1992 separation examination 
which noted a history of recurrent back pain.

As to the right hip, service medical records are negative for 
complaints, diagnoses, or treatment except for an August 1983 
treatment record that noted the veteran's complaints of hip 
pain of four months in duration and a March 1985 treatment 
record that noted his complaints of right hip pain for 
several years.  In this regard, a March 1985 hip x-ray was 
negative.  

Post-service, VA treatment records first show the veteran's 
complaints and/or treatment for low back pain in July 2003.  
In the July 2003 VA treatment record the veteran was 
diagnosed with lumbosacral spine degenerative joint disease 
and at the subsequent September 2003 VA examination he was 
diagnosed with a strain.  Subsequent diagnoses included 
degenerative disc disease, sciatica, and mechanical low back 
pain.  See VA treatment records dated from July 2003 to 
November 2006; lumbosacral spine x-rays dated in May 2004.

Post-service, VA treatment records first shows the veteran's 
complaints and/or treatment for right hip degenerative joint 
disease in July 2003.  See VA treatment records dated from 
July 2003 to November 2006; hip x-rays dated in May 2004, 
April 2006.  At the September 2003 VA examination, he was 
also diagnosed with a strain.

As to the origins of the low back disorder, the veteran told 
the September 2003 VA examiner that he had a two year history 
of low back pain, no significant history of an injury, and 
did not receive treatment for his low back disorder.  On the 
other hand, the veteran told his VA physical therapist in 
June 2004 that he had had chronic low back pain since 1985.

As to the origins of the right hip disorder, the veteran told 
the September 2003 VA examiner that he had a problem with hip 
pain since 1982 but had no significant history of an injury.

Tellingly, the record is silent for a medical opinion 
directly linking the veteran's low back disorder and/or his 
right hip disorder to his military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein); 38 C.F.R. § 3.303.  Moreover, the first 
diagnosis of low back and right hip disorders do not appear 
in the record until more then ten years after the veteran's 
1992 separation from active duty.  Such negative evidence 
weighs against the claims for direct service connection.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.).   Furthermore, the 
presumptions found at 38 C.F.R. § 3.307, 3.309 also do not 
help the veteran because the medical records do not show 
manifestations of arthritis in the first post-service year.  

Accordingly, the preponderance of the evidence is against the 
claims for direct service connection for a low back disorder 
and a right hip disorder.  38 C.F.R. § 3.303. 

As to secondary service connection, the September 2003 VA 
examiner opined, after a review of the record on appeal and 
an examination of the veteran, as follows: 

. . . it is not likely that his back pain 
is related to the bilateral knee problems 
in that he demonstrated a normal gait 
today.  On occasion it may be construed 
that degenerative changes of the 
bilateral knees could lead to back pain 
through abnormal gait; however, 
currently, this is not the case for [the 
veteran].  A similar situation exists for 
his right hip pain that he states began 
[in] approximately 1982.  There is no 
historical or physical correlation 
between the development of the right hip 
pain incident to bilateral knee problems.  
(Emphases added). 

These opinions are not contradicted by any other medical 
evidence of record.  Evans, supra.  Accordingly, because the 
record does not show that his service connected bilateral 
knee disabilities caused or aggravated his low back disorder 
and/or right hip disorder, the evidence is also against the 
claims for secondary service connection for these disorders.  
38 C.F.R. § 3.310. 



The Increased Rating Claims

The veteran contends that his right and left knee 
chondromalacia of the patella have increased adverse 
symptomatology that warrants the assignment of increased 
ratings.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2006).  
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2 
(2006), when assigning a disability rating, it is the present 
level of disability which is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31 (2006). 

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

Historically, a September 1992 rating decision granted 
service connection for right and left knee chondromalacia of 
the patella and rated the disabilities as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(recurrent subluxation or lateral instability) - 5010 
(traumatic arthritis).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, the veteran's 
disability is rated based on limitation of motion of the 
affected parts like arthritis which in this case is his 
knees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability will be rated as 
10 percent disabling.  Moderate recurrent subluxation or 
lateral instability will be rated as 20 percent disabling.  
And, severe recurrent subluxation or lateral instability 
warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees, a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees, a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees, a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees, a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees, 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees, a 30 percent rating is in order.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court 
held that in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

In this regard, VA General Counsel has held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both limitation of motion due to 
arthritis and instability, provided that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  The basis for this opinion was 
that the applicable rating criteria, "suggest that those 
Codes apply either to different disabilities or to different 
manifestations of the same disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

As to Diagnostic Codes 5260 and 5261, a review of the record 
on appeal shows that the range of motion of the knees was 0 
to 140 degrees at the September 2003 and July 2006 VA 
examinations.  Moreover, a July 2003 VA treatment record 
noted that the knees had full range of motion.  (Full range 
of motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II).  

(Parenthetically, the Board notes that while the February 
2006 VA examiner opined that right knee motion was limited at 
45 to 130 degrees and left knee range of motion was limited 
at 35 to 110 degrees, the Board like the RO finds these 
results unreliable for rating purposes because the examiner 
thereafter opined that that his gait was normal and did not 
require assistive devices to ambulate.  The examiner also did 
not point to the objective adverse symptomatology that 
supported her findings as to the limitation of motion of the 
knees.  Therefore, the Board like the RO will rely on the 
results from the prior September 2003 VA examination and 
subsequent July 2006 VA examination, which was held for the 
express purpose of clarifying the inconsistencies in the 
February 2006 VA examination, when rating the severity of the 
claims bilateral knee disabilities.)

Therefore, because neither right nor left knee flexion is 
limited to 30 degrees and extension is not limited to 15 
degrees, an increased rating is not warranted based on 
objective clinical findings showing decreased range of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Likewise, because neither right nor left knee flexion is 
limited to 45 degrees and extension is not limited to 10 
degrees, separate compensable ratings are also not warranted 
under these same Diagnostic Codes.  Id; VAOPGCPREC 9-2004.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
in his right and left knee equates to the criteria for a 20 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, or separate compensable ratings under 
these same Diagnostic Codes.  

Specifically, the veteran complained to the VA examiners of 
knee pain.  Moreover, the July 2003 VA treatment record and 
the February 2006 VA examination report noted crepitus.  In 
addition, the July 2006 VA examiner opined that the knees 
were tender.  

However, the September 2003 VA examination was negative for 
effusion, swelling, or tenderness.  In addition, the 
September 2003 VA examiner opined that knee pain began at 
approximately 130 degreed of flexion.  Additionally, the 
February 2006 and July 2006 VA examiners both opined that the 
veteran's gait was normal and he did not require the use of 
an assistive devise to ambulate.  Moreover, the February 2006 
VA examination was negative for effusion, edema, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  Furthermore, the July 2006 VA examiner opined 
that, while the right knee function was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use, the left knee was and 
this caused left knee flexion to be reduced by 40 degrees to 
100 degrees.  Furthermore, painful pathology was not 
objectively confirmed at either examination by such signs as 
disuse atrophy. 

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the veteran's 
functional losses equate to the criteria required for a 20 
percent rating under either 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 or Diagnostic Code 5261, or separate compensable 
ratings under these same Diagnostic Codes.  38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a; DeLuca, supra.  

As to 38 C.F.R. § 4.71a, Diagnostic Code 5257, the September 
2003 VA examiner opined that there was not ligament 
instability.  Similarly, the February 2006 VA examiner opined 
that the anterior and posterior cruciate ligaments stability 
tests were less than 5 millimeter (mm), the medial and 
lateral collateral stability test showed no motion, and the 
medial and lateral meniscus test showed no snap or click.  
Likewise, the July 2006 VA examiner opined that knee ligament 
stability tests were within normal limits.  These opinions 
are not contradicted by any of the other medical evidence of 
record.  Evans, supra.  

Therefore, because there is no evidence in the record that 
suggests "slight" subluxation or instability in the right 
or left knee, separate compensable ratings for knee 
instability is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Conclusion

Based on the veteran's written statements to the RO and 
statements to VA examiners that his service connected 
bilateral knee disabilities interfere with employment, the 
Board considered the application of 38 C.F.R. § 3.321(b)(1) 
(2006).  Although the veteran has described his problems as 
so bad that he has difficulty maintaining employment, the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that either of his 
service connected disabilities, acting alone, has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
diagnosis of a current disability, its' origins, or the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
are not probative evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a right hip disorder is denied.

An increased rating right knee chondromalacia is denied.

An increased rating left knee chondromalacia is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


